      Case 1:21-cv-00303-DNH-ATB Document 7 Filed 05/04/21 Page 1 of 2




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
---------------------------------

GERMAINE MONTES,

                -v-                            1:21-CV-303

CONNOR O’SHEA et al.,

                      Defendants.

---------------------------------

APPEARANCES:                                   OF COUNSEL:

Germaine Montes
Plaintiff, Pro Se
20343
Albany County Correctional Facility
840 Albany Shaker Road
Albany, NY 12211

DAVID N. HURD
United States District Judge

              ORDER ON REPORT & RECOMMENDATION

   Pro se plaintiff Germaine Montes (“plaintiff”) filed this action alleging civil

rights violations in connection with his arrest and prosecution for possession

of a firearm in violation of state law.

   On April 6, 2021, U.S. Magistrate Judge Andrew T. Baxter granted

plaintiff’s motion for leave to proceed in forma pauperis for the purpose of

filing. Dkt. No. 5. Judge Baxter also advised by Report & Recommendation

that plaintiff’s complaint be dismissed with prejudice as to certain defendants
      Case 1:21-cv-00303-DNH-ATB Document 7 Filed 05/04/21 Page 2 of 2




and without prejudice to refiling as to others. Dkt. No. 5. Plaintiff has filed

objections to the Report & Recommendation. Dkt. No. 6.

   Upon de novo review of the portions to which plaintiff has objected, the

Report & Recommendation is accepted and adopted in all respects. See 28

U.S.C. § 636(b)(1)(C).

   Therefore, it is

   ORDERED that

   1. The Report & Recommendation is ADOPTED.

   IT IS SO ORDERED.


Dated: May 4, 2021
       Utica, New York.




                                       -2-
